


Exhibit 10(o)




PITNEY BOWES INC.
Pitney Bowes Director Equity Deferral Plan






I.
Establishment and Purpose



The purpose of the Pitney Bowes Director Equity Deferral Plan (“Plan”) is to
allow Directors of Pitney Bowes Inc. (“Company”) who receive equity awards, such
as stock units (“Units”), as part of their Director compensation under the
Pitney Bowes Inc. Director Stock Plan as amended and restated as of May 12, 2014
or any subsequent approved stock plan(s), to defer settlement of those equity
awards until termination of service or retirement from the Company’s Board of
Directors. The plan was approved by the Board of Directors November 8, 2013
effective May 12, 2014. The Plan is intended to comply with the rules under the
Internal Revenue Code and specifically Section 409A (“IRC 409A”).


II.
Eligibility to Participate



A Director becomes eligible to participate in this Plan upon election or
appointment to the Company’s Board of Directors.


III.
Deferral Election



A Director shall submit a deferral election on an approved form furnished by the
Company regarding an equity award. The election generally must be made in the
year prior to the year that the award is approved by the Board or upon
commencement of Board service. The Board may set up procedures to accept
deferral elections at such other times as are consistent with IRC 409A such as:
(1) elections for newly eligible Directors, where the election is to be made
within 30 days of initial eligibility, and (2) performance based compensation
deferral elections, where the election can be made up to six months before the
end of the performance period if (a) the Director performs services continuously
from the later of the beginning of the performance period or the date the
performance criteria are established and (b) the satisfaction of the performance
criteria is not readily ascertainable as of the time the election is made. A
deferral election will not be allowed for awards or portions thereof that
otherwise would vest and be settled within 12 months of the election, unless
specifically allowed under the Plan and under IRC 409A.


An election to defer the settlement of an award must include the entire award
type made on that award date. That is, a Director cannot defer only part of an
award type, but can elect to defer all of an award type in one year and none the
next year.



    

--------------------------------------------------------------------------------






The Company may allow Directors to elect a modification of a prior election but
only if the modification is made more than 12 months prior to when the
settlement would otherwise occur and does not take effect for at least 12 months
from the date of the modification election. Where the modification is deemed a
subsequent election under IRC 409A, the deferral period or award settlement date
is postponed by five years from the original Default Settlement Date or elected
distribution date, as applicable.


Once a deferral election is made, the election may not be revoked and the
deferral period may not be accelerated except as provided under this Plan
document.


A Director’s deferral election will be cancelled (1) for the balance of the Plan
Year in which an unforeseeable emergency payment is made and (2) during the
period in which the Director is unable to perform duties of his or her position
or substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months.


IV.
Deferral Term



A Director may elect to defer settlement of an equity award to termination of
service or retirement from the Company’s Board of Directors




V.
Settlement



Settlement of deferred equity Units means the conversion of an equity Unit into
a full unrestricted share of Company common stock and the distribution of such
shares to the Director, to the extent allowable under law. Fractional shares at
settlement will either be payable in cash or used for additional withholding
taxes.


The Plan’s Default Date of Settlement is the month immediately following the
third month after the Director’s termination or retirement from Board service.
If the Director elects settlement over a ten-year period following termination
or retirement from Board service the settlement shall be made in equal share
installments with the first settlement being made during the fourth month
following the Director’s termination or retirement from Board service and each
successive installment being in the same month in successive calendar years.
Installment payments shall be treated as a single form of payment under the
Plan.


VI.
Vesting



Equity Awards shall vest in accordance with the underlying equity award terms.
Directors who submit a deferral election are deferring the settlement, not the
vesting, of such awards to the deferral date elected or allowed under this Plan.





    

--------------------------------------------------------------------------------










VII.
Dividend Equivalents



The underlying equity award shall specify when and if dividends or dividend
equivalents are payable under the equity award. Dividend equivalents on deferred
awards will be paid out to the Directors quarterly within 30 days of the
dividend payment date on outstanding Company stock.


VIII.
Voting Rights



Deferred equity awards are considered notional or phantom shares and do not
carry voting rights until they are settled into common shares at the end of the
deferral period.


IX.
Death

  
In the event of a Director’s death, vested deferred Units will be settled and
converted in Company common stock within 90 days of the Director’s death and
will be payable to the Director’s estate unless the Director has designated in
writing a specific beneficiary(ies).




X.
Change of Control



If a Change of Control of Pitney Bowes Inc. meets the requirements of IRC
Section 409A, deferred equity Units will be converted into Company common stock
upon the Change of Control. Change of Control shall be defined as in the Pitney
Bowes Inc. Directors’ Stock Plan.


XI.
Tax Withholding



Withholding from the award settlement into common stock will occur only if and
to the extent required by federal, state, local or foreign law.


XII.
Amendment



Except for non-material administrative changes which can be made by the
Executive Committee of the Board of Directors, all other amendments to this Plan
requires the approval of the full Board. The Board may delegate ministerial
actions to administer the Plan to Company’s Chief Executive Officer or other
senior executive officers as the case maybe. The Board may terminate this Plan
and settle all outstanding deferred awards. Amendments and termination may occur
without prior notification.





    

--------------------------------------------------------------------------------




XIII.
General Assets



To the extent any person acquires a right to receive payments hereunder, such
rights are no greater than the right of an unsecured general creditor of the
Company. Nothing contained in this Plan and no action taken pursuant to its
provisions shall create or be construed to create a trust of any kind. No
Director shall have any right, title or interest whatever in the assets of the
Company.


XIV.
Anti-assignment Rule



A Director may not assign any interest or benefit under this Plan for any
purposes. Purported assignments shall be null and void and of no effect.
Notwithstanding anything to the contrary herein the Board may, at is sole
discretion, make distributions to an alternate payee in accordance with the
terms of domestic relations order (See IRC Section 414(p)(1)(B)).


XV.
No Acquired Right

The benefits provided by this Plan shall not rise to the level of an acquired
right.




XVI.
Director Stock Ownership Policy



Fully vested but deferred Units shall count toward the ownership requirements
under the Director Stock Ownership Policy.


XVII.
Director Duties



Directors must keep the Company advised at all times of his or her current
mailing address and other contact information.


XVIII.
Designation of Beneficiary



A Director may designate a beneficiary(ies) by submitting to the Company the
beneficiary information in writing according to the format approved by the
Company. If a distribution is to be made to a minor, or to a person who is
incompetent, the Company may make the distribution to (1) a legal guardian, or
if none, to a parent at the minor’s residence, or (2) to a conservator, or (3)
to a person having custody of an incompetent payee. Such distribution shall
fully discharge the liability under this Plan.


XIX.
IRC Section 409A

 
This Plan is intended to comply with the Internal Revenue Code and specifically
IRC 409A and shall in all respects be administered in accordance with its rules.
Distributions may only be made under the Plan upon an event and in a manner
permitted under IRC



    

--------------------------------------------------------------------------------




Section 409A. All payments made upon termination of service or retirement under
this Plan may only be made upon a “separation of service” under IRC Section
409A. All deferral elections shall be consistent with permissible elections
under IRC Section 409A.


XX.
Plan Administrator and Administration



This Plan shall be administered by the Executive Committee of the Board
(“Committee”). The Committee shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for administration
of this Plan and to utilize its discretion to decide or resolve any and all
questions as may arise in connection with the Plan. The Committee may delegate
certain ministerial actions to the Company’s Chief Executive Officer or other
senior executive officers as the case maybe.




XXI.
Governing Law



The laws of the State of Connecticut shall govern the construction and
administration of the Plan.




























    



    